DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on June 13th, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,461,173 and U.S. Patent No. 9,048,219 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Remarks
The amendment filed on June 13th, 2022 has been acknowledged.  By this amendment, claims 28, 30, 35, 37, and 39 have been amended and claim 32 has been cancelled.  Claims 1-19 previously been cancelled.  Accordingly, claims 20-31 and 33-39 are pending in the present application in which claims 20, 28, and 35 are in independent form.  Applicant’s amendment to claim 25 had obviated the 112(b) issue indicated in the previous office action.  Applicant’s filing of the terminal disclaimer on June 13th, 2022 had obviated the non-statutory double patenting rejections indicated in the previous office action.  Applicant’s amendment to the title has been accepted.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the Specification:
On Page 1, in the first paragraph [0001] immediately following the title, under CROSS-REFERENCE TO RELATED APPLICATIONS, line 2, please replace “filed August 22, 2018;” with --filed August 22, 2018, now U.S. Patent No. 10,714,614, issued on July 14, 2020,--.
Allowable Subject Matter
Claims 20-31 and 33-39 are allowed over prior art of record.
       Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:
After further search and consideration of Applicant’s response filed on June 13th, 2022 (see Applicant’s remarks on page 9, line 9 to page 13, line 10), it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach or suggest “wherein a contact surface between the p-type metal gate electrode and the n-type metal gate electrode is closer to the first active region than to the second active region”, as recited in independent claim 20, “the first active region including a silicon germanium layer in an upper surface of the first active region, and wherein the second active region includes no silicon germanium layer intersecting the n-type metal gate electrode”, as recited in independent claim 28, and “wherein a contact surface between the p-type metal gate electrode and the n-type metal gate electrode is closer to the first active region than to the second active region”, as recited in independent claim 35.
Claims 21-27, 29-31, 33, 34, and 36-39 are also allowed as being directly or indirectly dependent of the allowed independent base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892